Citation Nr: 1716816	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  07-13 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the orthopedic/neurological manifestations of a left knee disability.  

2.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery in October 2005.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, and PTSD.  

5.  Entitlement to an initial compensable rating for bilateral hearing loss.  

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  

7.  Entitlement to higher ratings for residuals of skin lesions of the left knee and right shoulder, currently evaluated separately as 20 percent for painful scars, head to toe, 0 percent for nonlinear scar of the right upper extremity, and 0 percent for linear scars.    


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (which has jurisdiction of the claims) and Columbia, South Carolina, as follows.  

In a December 2005 rating decision, the RO denied a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery in October 2005.  In a February 2013 Decision Review Officer decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective in October 2009; the Veteran appealed for a higher initial rating.  In a June 2015 rating decision (following a "provisional" decision in September 2013 wherein service connection was granted and a 20 percent rating was assigned, effective in October 2011), the RO continued the initial 20 percent rating for diabetes mellitus, type II; the Veteran appealed for a higher initial rating.  Also in that same June 2015 rating decision, the RO denied a rating higher than 10 percent for residuals of skin lesions of the left knee and a rating higher than 10 percent for residuals of skin lesions of the right shoulder; the Veteran appealed for higher ratings, and in an October 2015 statement of the case, a Decision Review Officer at the RO assigned separate ratings of 20 percent for painful scars, head to toe, 0 percent for nonlinear scar of the right upper extremity, and 0 percent for linear scars, effective from January 2015 (the date of receipt of the claim), thus recharacterizing the skin disability claims pertaining to the left knee and right shoulder.  (The Veteran continued his appeal for higher ratings.)  In a July 2015 rating decision, the RO reopened the Veteran's claim of service connection for a left knee disability (specifically, the orthopedic/neurological manifestations of a disability), presumably after finding new and material evidence had been presented since the claim was last finally denied, and after considering the claim de novo, denied it on the merits.  In an August 2015 rating decision (following a "provisional" decision in September 2013), the RO denied service connection for hypertension and erectile dysfunction, both including on a secondary basis.  

The Board previously remanded this case to the RO in October 2009 and in August 2011, for additional development of the temporary total disability convalescent rating claim that was the sole issue on appeal at those times.   

It is noted that the Veteran's claim of service connection for orthopedic/neurological manifestations of a left knee disability was previously denied in a July 1998 decision of the Board, wherein his claim for service connection for dermatological residuals of ulcerated lesions of the right shoulder and left knee was granted.  The July 2015 RO rating decision reopened the left knee claim and denied it on de novo review.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the claim has necessarily been characterized as a claim to reopen, as noted on the first page of this decision.  

It is further noted that the Veteran in September 2015 initiated an appeal as to multiple other issues pertaining to service connection for ischemic heart disease and peripheral neuropathy of the upper extremities and to higher initial ratings for peripheral neuropathy of his lower extremities; however, after receipt of a statement of the case in January 2016, he expressed in a substantive appeal statement dated later in January 2016 that he would not be perfecting his appeal to the Board as to such other issues.  Therefore, they are not in appellate status and will not be addressed herein.  

The issues of entitlement to service connection for hypertension and erectile dysfunction, both to include as secondary to service-connected diabetes mellitus, type II, and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1998 Board decision denied the Veteran's claim of service connection for the orthopedic/neurological manifestations of a left knee disability, finding that there was no evidence of orthopedic or neurological disease or injury involving the left knee during service or within the initial post-service year, and that no such disability had currently been demonstrated or diagnosed.

2.  Additional evidence presented since the July 1998 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for the orthopedic/neurological manifestations of a left knee disability, and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's currently diagnosed left knee disability with orthopedic/neurological symptoms, including arthritis, was not manifested during his active military service or to a compensable degree within one year following his separation from service in May 1970, and is not shown to be related to an injury, disease, or event in service.  

4.  In November 2005, the Veteran filed a claim for a temporary total convalescent rating after he underwent left knee surgery (arthroscopic debridement of the knee with partial lateral meniscectomy) in October 2005; at no time has service connection been established for the orthopedic/neurological manifestations of a left knee disability.  

5.  From the effective date of service connection, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than level I in the right ear and auditory acuity level I in the left ear.

6.  From the effective date of service connection, the Veteran's diabetes mellitus, type II, has required oral hypoglycemic agents and a restricted diet for management; his diabetes is not shown to require insulin or regulation of activities.

7.  For the period considered in this appeal, the Veteran's left knee scars are shown to be well healed from lesions treated during active service in 1969; of the two knee scars, both were linear and measured 1 x 1 cm and 0.3 x 0.3 cm; the knee scars were not painful; both scars were manifested by mild tenderness and neither is shown to be deep or unstable.   

8.  For the period considered in this appeal, the Veteran's right shoulder scars are shown to be well healed from lesions treated during active service in 1969; of the four shoulder scars, three were linear (measuring, 2 x 0.2 cm, 2 x 0.2 cm, and 2.5 x .02 cm) and one was superficial and non-linear (measuring 0.5 x 0.5 cm); the shoulder scars were painful if the Veteran moved his shoulder repetitively or if any pressure was put on the scars; all scars were manifested by mild tenderness and none of them are shown to be deep or unstable.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for the orthopedic/neurological manifestations of a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  Service connection for the orthopedic/neurological manifestations of a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  The criteria for a temporary total convalescent rating after left knee surgery in October 2005 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).  

4.  An initial compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

5.  An initial rating in excess of 20 percent for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2016).

6.  Higher ratings for residuals of skin lesions of the left knee and right shoulder, currently evaluated separately as 20 percent for painful scars, head to toe, 0 percent for nonlinear scar of the right upper extremity, and 0 percent for linear scars, are not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the decision to reopen the left knee claim, further discussion of compliance with the VCAA is not necessary.  

Regarding the claim of service connection for a left knee disability on the merits, the RO provided pre-adjudication VCAA notice by letters dated in January 2011 and April 2013.  In the letters, the Veteran was notified not only of the type of evidence necessary to reopen the claim (new and material evidence) but also what evidence was needed to substantiate the underlying claim of service connection for the orthopedic/neurological manifestations of a left knee disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. 

Regarding the temporary total convalescent rating claim, the RO provided pre-adjudication VCAA notice by letters dated in February 2006, January 2011, and April 2013.  In the letters, the Veteran was notified of what evidence was needed to substantiate the claim, to include that surgery or treatment was for a service-connected disability.  The Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. 

Regarding the claims seeking higher ratings for bilateral hearing loss and diabetes mellitus, type II, where, as here, service connection has been granted and an initial disability rating (i.e., 0 percent for bilateral hearing loss and 20 percent for diabetes mellitus) and an effective date (i.e., October 2009 for bilateral hearing loss and October 2011 for diabetes mellitus, type II) have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claims for higher ratings for bilateral hearing loss and diabetes mellitus upon grants of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Statements of the case (SOCs) in September 2015 and October 2015 properly provided the Veteran notice on the "downstream" issues of entitlement to higher ratings for hearing loss and diabetes mellitus, respectively. 

Regarding the claim seeking higher ratings for scars of the left knee and right shoulder, specific VCAA notice was not sent to the Veteran.  However, the Veteran, who has representation, has demonstrated actual knowledge of what is required to support entitlement to higher ratings in various written statements submitted throughout the pendency of the claim, including specifically by the Veteran on VA forms in June 2015 and October 2015 and by his representative in a February 2017 written statement (both describing the nature of his disabilities and asserting that they warrant higher ratings).  Therefore, any notice deficiency was harmless error.  See Shinseki v. Sanders, 556 U.S. at 407, 410; see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in relevant part, by actual knowledge demonstrated by the claimant).  The Veteran has had a meaningful opportunity to effectively participate in the processing of his claim.  Accordingly, further notice is not warranted.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here, the Veteran was given an opportunity to testify at a hearing, but he declined a hearing.  Also, the RO has obtained the Veteran's service treatment records and pertinent post-service treatment records, including those from VA.  The Veteran has furnished private records but has not identified any additional pertinent evidence that is available and remains outstanding. 

Further, the Veteran was afforded various VA examinations in March 2010 (with an addendum opinion obtained in December 2010), May 2010, August 2013, March 2015, and April 2015, to evaluate the nature and etiology of his left knee disability, and to determine the nature and severity of the service-connected hearing loss and diabetes mellitus.  The examinations and accompanying medical opinions are adequate for rating purposes.  The VA examiners accounted for the significant facts in the case and provided rationale to support the conclusions reached in the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is nothing in the record to suggest a material change in the claimed disabilities after the last VA examinations so as to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  New and Material Evidence to Reopen a Left Knee Disability Claim

Procedural History and Evidence Previously Considered

A July 1998 Board decision denied service connection for the orthopedic and neurological manifestations of a left knee disability on the basis that there was no evidence of orthopedic or neurological disease or injury involving the left knee during service (the Veteran was only shown to have been treated for left knee skin lesions in service) or within the initial post-service year, and that no such disability had currently been demonstrated or diagnosed.  (The Board did grant a claim of service connection for the dermatological residuals of ulcerated lesions of the left knee).  The July 1998 Board decision was not appealed to United States Court of Appeals for Veterans Claims (Court) and is therefore final by operation of law, except that it may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156.

The pertinent evidence of record at the time of the Board decision in July 1998 consisted of service department and treatment records, and VA and private medical records.  

Service department records show that the Veteran served in the United States Marine Corps from July 1968 to May 1970.  Service treatment records (STRs) do not show any complaint, finding, or diagnosis of left knee disability that was manifested by orthopedic or neurological symptoms.  On numerous occasions the Veteran was seen for infected and ulcerated lesions involving the left knee, which were treated with antibiotics.  At the time of the separation physical examination in May 1970, the Veteran's lower extremities were evaluated as normal.  The Veteran was discharged in May 1970.  

After service, VA records show that on a May 1993 VA examination, the Veteran complained of chronic mild to moderate discomfort of the left knee.  He gave no history of trauma but reported sores and ulcers of the left knee (and right shoulder) in Vietnam.  On examination, there were no orthopedic or neurological disabilities referable to the left knee.  X-rays of the left knee were negative, showing no arthritic changes or bony abnormalities.  The diagnosis included chronic left knee pain, etiology undetermined.  A VA hospital summary in August 1988 did not disclose any left knee problems.  

Private medical records from Carmi Township Hospital and Z. Saqib, M.D., dated from December 1982 to April 1996, show no complaints, treatment, or diagnosis referable to a left knee disability, except in December 1989 and January 1991.  On those two occasions, the Veteran complained of pain and swelling of the left knee and reported that he recently injured the knee (in 1989 he said he injured the knee two months prior, but did not state the nature of the injury; in 1991 he said he struck his knee on his desk).  The impression was degenerative joint disease.  (No X-rays were ordered at that time.

Reports of VA dermatological and orthopedic examinations in March 1997 and April 1997, respectively, indicate complaints of pain and occasional instability in the left knee.  Examination showed scars on the left knee but no motor, sensory, or reflex deficits in the knee.  X-rays of the left knee were normal.  The dermatologist indicated that current pain complaints were not related to skin problems and might possibly be arthritic in nature.  The orthopedist indicated that the left knee was normal without disability.  

Current Claim to Reopen

As the Board decision in July 1998 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.  The regulatory definition of new and material evidence is as follows.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court endorsed a low threshold standard for reopening a claim.  As noted by the Court, in determining whether additional evidence is new and material, consideration should not be limited to discerning whether newly submitted evidence relates specifically to the reason why a claim was last denied but should be asking whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118. 

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim.  

Analysis

The additional pertinent evidence presented since the Board decision in July 1998 includes VA records (outpatient and examination reports), private treatment records, and statements of the Veteran.  

On January 2002 VA dermatological examination, the Veteran's diagnoses included a left knee condition.  The examiner stated that the physical findings suggested that the Veteran had an orthopedic condition such as degenerative arthritis, and that his left knee condition was unlikely to have resulted from the scars from the pyoderma treated in service.  

VA records in 2005 show that in July 2005 the Veteran was seen for evaluation of his left knee.  He reported that he first injured his knee in Vietnam (he did not describe the injury) and that he has had intermittent trouble with it since then.  He complained of pain, buckling, and locking of the knee.  X-rays of the Veteran's left knee in July 2005 reflected degenerative changes of the patellofemoral joint.  In August 2005, an MRI of the left knee showed joint effusion, tear of the medial meniscus, and edematous changes and partial tear of the medial collateral ligamentous complex.  He underwent left knee surgery (arthroscopic debridement of the patellar facet and partial meniscectomy) in October 2005.  

On March 2010 VA joints examination, the Veteran presented with no particular history of injury or trauma to the left knee.  He had a history of skin lesions/cellulitis in service for which he was reportedly hospitalized and treated with antibiotics.  He complained of chronic knee pain over the past four years or so.  Following extensive physical examination, the diagnoses were degenerative arthritis and chondrocalcinosis of the left knee with chronic left knee arthralgias and dysmobility, chronic internal derangement of the left knee with status post arthroscopy and partial meniscectomy in October 2005, and degenerative arthritis and chrondrocalcinosis of the right knee.  Without access to the claims file, the examiner was unable to provide an opinion concerning the etiology of the left knee disability.  

In a December 2010 VA addendum opinion, the examiner reviewed the claims file, referencing records in service and after service pertinent to the question of whether the Veteran's current left knee disability could be related back to his period of service including his skin lesions.  He also considered the Veteran's history of medical treatment and his post-service occupation as a laborer.  He concluded that he was unable to determine any specific link between the current left knee disability and military service including the history of treatment for cellulitis in 1969, which had no apparent sequelae or complications noted.  He found that the left knee condition did not appear to manifest persistent ongoing problems until the early 1990s, which was 20 years after discharge from service.  He also noted that the Veteran's right knee manifested similar findings of degenerative arthritis and chondrocalcinosis, which "strengthens the conclusion that veteran's knee problems are more related to chronic wear and tear associated with working as a laborer over the years and not specifically related to minor infection of the left knee noted in 1969."  He additionally opined that the left knee disability was not aggravated by the service-connected skin lesion residuals.  

VA outpatient records dated after the Veteran's 2005 left knee surgery show that he continued to be evaluated and treated for ongoing knee complaints, particularly chronic pain.  In 2013, an MRI showed a complex tear of the lateral meniscus which required further surgery.  Records in 2015 show he complained of pain with episodes of buckling.  In May 2015, the Veteran complained of continuing pain in the left knee, which he stated had begun while he was in Vietnam in 1969 at the time he had a skin infection that "penetrated into his knee."  He was advised to lose weight to assist with decreasing his knee pain.  He received treatment (Hyalgan injections) for osteoarthritis/degenerative joint disease of the left knee at that time.  

The Board finds that the additional records received since the Board's July 1998 decision constitute new and material evidence, and the claim may be reopened.  In short, the VA and private medical evidence relates to an unestablished fact necessary to substantiate the claim.  That is, these records clearly show that the Veteran has a current diagnosis of a left knee disability manifested by orthopedic/neurological manifestations.  The basis for the Board's initial denial of the claim in 1998 was that the record was devoid of evidence showing (1) a left knee disability with orthopedic/neurological manifestations during service or in the first post-service year, and (2) a current left knee disability.  The evidence added to the file since that 1998 Board decision satisfies the second element that was previously lacking, as it relates to an unestablished fact necessary to substantiate the service connection claim.  Together with the Veteran's statements regarding left knee pain in service and currently, which are presumed credible (see Justus v. Principi, 3 Vet. App. 510, 513 (1992)), the additional evidence when viewed in the context of the evidence already of record, raises a reasonable possibility of substantiating the claim.  As the additional evidence is new and material, the claim of service connection for the orthopedic/neurological manifestations of a left knee disability is reopened.  38 C.F.R. §  3.156(a).

III.  Claim of Service Connection for a Left Knee Disability, 
On De Novo Consideration

As the Board has determined that new and material evidence has been received to reopen the claim of service connection for the orthopedic/neurological manifestations of a left knee disability, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits regarding the issue.  As noted in the VCAA discussion above, the RO notified the Veteran (in letters of January 2011 and April 2013) of the evidence necessary to substantiate the claim on the merits, and advised him (in the September 2015 statement of the case) of the laws and regulations governing consideration of the claim on the merits.  After the RO reopened his claims in the July 2015 rating decision, the Veteran has been provided ample opportunity to submit evidence relating to his claim on the merits.  Given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, the Board finds that he would not be prejudiced by its review of the merits of the claim at this time (particularly as the RO has already conducted a de novo review).  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more of continuous, active service and a listed chronic disease (to include arthritis), becomes manifest to a degree of 10 percent within a specified period of time following separation (one year for the disease) such disease shall be presumed to be service connected even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptoms is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Here, the Board has already summarized the relevant evidence in the decision herein above, in the discussion of whether new and material evidence has been received to reopen the claim.  Next, the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

In considering the service treatment records (STRs), a left knee disability with orthopedic/neurological symptoms was not shown to be manifested during service.  There was no treatment, complaint, or diagnosis related to the claimed disability in service, and the separation physical examination shows that the Veteran's lower extremities were clinically evaluated as normal.  Thus, on the basis of STRs alone, a left knee disability with orthopedic/neurological manifestations is not affirmatively shown to have been manifested during service.  Thus, service connection for the claimed disabilities under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not warranted.  

The Veteran is competent to describe certain symptom manifestations of the claimed disability, such as pain and restricted motion, even though the symptoms were not recorded during service.  Layno v. Brown, 6 Vet. App. 465, 470-71   (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  As the STRs lack the documentation of the combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  However, the evidence does not establish continuity of symptoms after service to support the Veteran's left knee claim.  

As previously noted, there is no showing of the claimed disability at the time of his military separation in May 1970, as indicated by the physical examination report at that time.  Moreover, it is not clear whether he is asserting that orthopedic and/or neurological symptoms of a left knee disability were manifest in service or continuously ever since.  In an August 2015 statement, he felt that service connection for his left knee disability was warranted because he was hospitalized during service in 1969 for the condition.  On a September 2015 statement, he reported that he had a skin problem (he said bacteria or fungus was eating his flesh) in service and that after this he "suffered with knee problems such as limited motion of my knee, gives out, fatigues easily..."  He does not specify when such knee problems began, such as whether he had them in service or after service and whether they were continuous from onset.  Such current statements lack credibility in light of the contemporaneous record during and after service.  Stated another way, any assertions of a left knee orthopedic/neurological disability existing from the time of service, while competent, lack credibility not only because they are self-serving but also because they are inconsistent, including with other evidence of record.  For example, if the Veteran had a left knee orthopedic/neurological disability that started in service and continued thereafter, he presumably would have reported it at the time of separation in 1970.  In other words, when he had the opportunity to report it during service, he did not do so.  

Further, there are no medical records that document any orthopedic/neurological problems concerning the left knee for many years after his service discharge in May 1970.  The private and VA medical records on file date from the early 1980s and show that he was seen for various ailments, none of which pertained to his left knee.  Such contemporaneous evidence is probative, because if he had continuous left knee problems from service, it is reasonable to believe that he would seek treatment for his knee at that time.  In fact, it is not until the late 1980s that he is shown to have sought knee treatment.  Private records show in 1989 and 1991 that he complained of left knee pain and swelling, for which he received a diagnosis of degenerative joint disease (not confirmed on X-ray).  Significantly, these initial documented complaints do not reference longstanding left knee problems that may have existed from the time of service; instead, they relate the Veteran's reports of having recently injured his left knee.  Therefore, based on the Veteran's rather ambiguous statements and his medical records, continuity of symptomatology to support the claim of service connection is not shown.  That is, the preponderance of the evidence is against the claim of service connection for a left knee disability (manifested by orthopedic/neurological symptoms) based on continuity of symptoms under 38 C.F.R. § 3.303(b).

It is also noted that the private and VA medical records clearly show an initial diagnosis of degenerative joint disease (unsupported by X-rays findings) in 1989 and 1991 and diagnosis of arthritis subsequent to that time, in reference to the left knee.  Thus, with respect to the claimed disability, it is well beyond the one year presumptive period for arthritis of the left knee as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for the claimed left knee disability on a chronic disease presumptive basis is not established.  

The Board turns to the question of whether service connection for the left knee disability with orthopedic/neurological manifestations may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection).  As earlier noted, the Veteran's medical records show that he has current diagnoses involving the left knee of an orthopedic and neurological nature, which was shown to manifest more than a year after separation from service in May 1970.  After consideration of the direct service connection theory of entitlement, the Board finds that the preponderance of the evidence is against it.  Of particular note, there is a medical opinion in the record that addresses the relationship, if any, between the Veteran's currently diagnosed left knee disability and his period of service.  After the Veteran underwent a VA examination in March 2010, which reflected diagnoses of degenerative arthritis and chondrocalcinosis of the left knee, along with chronic left knee arthralgias and dysmobility, a VA examiner furnished an opinion in December 2010, which was unfavorable to the Veteran's claim.  Essentially, the examiner concluded, with full rationale, that it was less likely than not that the Veteran's current left knee disability was related to service.  The examiner considered the Veteran's medical history to include STRs showing treatment for a skin disorder in service in 1969 and his post-service occupation as a laborer in construction.  The examiner also considered post-service medical records to include normal knee VA examinations in the 1990s (with normal left knee X-rays) and private medical records dated from 1982 and VA medical records dated from 1984, which show no ongoing left knee complaints or treatment.  The examiner remarked that the Veteran also has right knee disability, particularly degenerative arthritis and chondrocalcinosis, and felt that such similar disabilities of both knees were more likely related to chronic wear and tear associated with working as a laborer in the construction trade than to lesions treated in service.  

The Veteran has not submitted any medical evidence to contradict the VA examiner's opinion, nor has he suggested that an opinion exists to support his claim.  In short, there is no competent evidence that the Veteran's claimed left knee disability, first documented after service beyond the one-year presumptive period, pertaining to a chronic disease, is otherwise related to an injury, disease, or event of service origin.  38 C.F.R. § 3.304(d).  

The only evidence that relates the Veteran's current left knee disability manifested by orthopedic/neurological symptoms to service is his own lay statements.  To the extent the Veteran asserts that there is an association between his disability and service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of his various claimed disabilities, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the claimed disability is not a condition found under case law to be capable of lay observation, i.e., the determination as to its presence is medical in nature and not capable of lay observation.  Further, the question of whether the claimed disability is the result of service to include his treatment for skin lesions therein constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements are offered as proof of a relationship between a current disability and his period of service, the statements are not competent evidence and must be excluded as probative evidence; they cannot be considered competent evidence favorable to the claim. 

In view of the foregoing, the preponderance of the evidence is against the claim for service connection for the orthopedic/neurological manifestations of a left knee disability.  The benefit-of-the-doubt standard of proof does not apply; the appeal in the matter must be denied.    

IV.  Temporary Total Convalescent Rating Following Left Knee Surgery

In November 2005, the Veteran filed a claim for a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery in October 2005.  VA medical records show that the surgery performed on the left knee was arthroscopic debridement of the knee with partial lateral meniscectomy.  

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The RO in a December 2005 rating decision denied the Veteran's claim for a temporary total convalescent rating for the left knee surgery on the basis that the treatment pertained to a left knee disability for which service connection had not been established.  The Veteran contended that he was service-connected for a left knee disability.  In reviewing the evidence and the Veteran's contentions, the Board finds that the Veteran has not satisfied the requirements for entitlement to an award of a temporary total convalescent rating for the left knee surgery.  

At the time of the October 2005 surgery, service connection was in effect specifically for dermatological residuals of ulcerated lesions of the left knee, not orthopedic/neurological manifestations.  (A rating decision shows that the Veteran was evaluated under the criteria for skin disabilities, specifically for scars, and not for musculoskeletal disabilities.)  The purpose of the surgery was to treat orthopedic/neurological manifestations of a left knee disability, for which the Board in a July 1998 decision denied service connection.  As previously addressed in this decision, the Board granted the Veteran's petition to reopen the left knee claim but denied the claim on de novo review.  As the Veteran did not then, nor currently, have a service-connected left knee disability for which he underwent surgery in October 2005, he has not satisfied the requisite criteria for a temporary total convalescent rating, and his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

V.  Higher Ratings

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been rated as noncompensable (0 percent) under 38 C.F.R. § 4.85, Diagnostic Code 6100, since the effective date of service connection in October 2009.  The Veteran appealed the rating assignment after service connection for hearing loss was granted by a Decision Review Officer at the RO in February 2013.  In a March 2013 statement, he expressed his disagreement with the rating, asserting that he felt his condition should warrant a higher rating.  He echoed his belief in a September 2015 statement, in which he also noted that due to the severity of his hearing loss, he had been issued hearing aids by the VA.  

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A review of the record shows that the Veteran underwent VA examinations in May 2010 and March 2015.  On May 2010 VA examination, the diagnosis was mixed hearing loss in the right ear, mild to moderately severe, and mixed hearing loss in the left ear, mild to moderate.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 35, 20, 30, and 55, for an average of 35 in the right ear; and of 35, 20, 25, and 50, for an average of 32.5 in the left ear.  Speech recognition scores per Maryland CNC were 98 percent in the right ear and 94 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a 0 percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  It was noted that there were no effects of the Veteran's hearing loss on his usual daily activities or occupation.  

On March 2015 VA examination, the diagnosis was mixed hearing loss in both ears.  Audiometric testing revealed the following puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 40, 35, 40, and 65, for an average of 45 in the right ear; and of 40, 35, 55, and 70, for an average of 50 in the left ear.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and 96 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a 0 percent, or noncompensable, rating under Table VII, Code 6100.  In terms of the functional impact of his hearing loss, the Veteran reported that there were no occupational functioning complaints as he was retired; that his wife was always complaining that he turned the television sound up to loud; and that during family gatherings, he heard voices but did not understand the words being spoken.  

Private and VA outpatient records include audiometric findings that show the Veteran's bilateral hearing loss is consistent with those shown on VA examinations.  For example, the Veteran underwent audiologic evaluation on many occasions by private medical providers, such as The Hearing Place in August 2010, Hearing and Speech Associates in February 2013, and Midwest Ear, Nose & Throat Surgery in September 2009, November 2009, May 2010, April 2013, May 2013, and October 2013.  A September 2009 audiogram appears to reflect puretone averages of 26.25 in the right ear and 48.75 in the left ear, with speech recognition scores of 100 percent in the right ear and 92 percent in the left ear.  A November 2009 audiogram report indicated "significant" improvement since the September 2009 audiogram.  A May 2010 audiogram appears to reflect puretone averages of 36.25 in the right ear and 28.75 in the left ear, with speech recognition scores of 96 percent in both ears.  An August 2010 audiogram showed puretone averages of 38 in both ears with speech recognition scores of 100 percent in the right ear and 96 percent in the left ear.  In a February 2013 evaluation performed by a private audiologist (with results submitted on a VA form), it was noted that the Veteran's greatest difficulty with hearing was with the television volume.  On audiogram, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz were 40, 30, 45, and 60, for an average of 43.75 in the right ear; and 25, 20, 40, and 50, for an average of 33.75 in the left ear.  Speech recognition scores per Maryland CNC were 100 percent in the right ear and 92 percent in the left ear.  Three additional audiograms in 2013 are consistent, appearing to show (at worst) puretone averages of 48.75 in the right ear and 51.25 in the left ear, with speech recognition scores of 100 percent in both ears.  VA records indicate that hearing aid were issued in January 2014; an audiogram in March 2015 reflected mild mixed hearing loss sloping to severe sensorineural hearing loss, with 100 percent speech discrimination at 75 decibels in the right ear; and moderate to mild mixed hearing loss in the lower frequencies sloping to severe sensorineural hearing loss, with 100 percent speech discrimination at 80 decibels in the left ear.  (Where provided, the foregoing audiogram findings consistently reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear, which in combination corresponds to a 0 percent rating.) 

It is noted that private and VA records indicate that the Veteran has diagnoses of chronic otitis media and Eustachian tube dysfunction, requiring bilateral tympanic ear tubes, in addition to his hearing loss; however, for VA purposes service connection has been established only for the hearing loss disability and not for any additional ear-related disability.  

Further, the record does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in either ear, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board concludes, however, that the evidence shows that the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable, and no higher, for the entire period considered in this appeal.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, has been rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, ever since the effective date of service connection in October 2011.  Under Code 7913, a 20 percent rating is assigned when diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agent and a restricted diet.  

A higher, 40 percent, rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The notes to the Code provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under the Code 7913.  38 C.F.R. § 4.119, Code 7913. 

The Veteran claims that his diabetes mellitus is more severe than is reflected by his current 20 percent rating.  In a June 2015 statement expressing disagreement with the RO's initial assignment of a 20 percent rating, the Veteran asserted that his diabetes warranted a higher rating because he was now on a restricted diet.  In an October 2015 statement, the Veteran indicated that the VA has prescribed him medication for his diabetes.  Based on a review of the record, the Board finds that the preponderance of the evidence is against his claim. 

The pertinent evidence in this case includes VA examination reports and outpatient records, which clearly show that the Veteran requires daily medication - oral hypoglycemic agents (metformin) - for management of his diabetes mellitus, which was shown to have been diagnosed initially in September 2011.  Further, there is an indication that he also requires a restricted diet.  He was referred to, and consulted with, a dietitian upon initial diagnosis and in May 2015 for the express purpose of controlling his diabetes mellitus and for losing weight.  Reports of the VA examinations in August 2013 and April 2015 both document that the Veteran's diabetes mellitus is managed by a restricted diet and that he is prescribed an oral hypoglycemic agent.  

Notwithstanding the foregoing, there is no medical evidence that the Veteran is dependent on insulin for management of diabetes (nor has the Veteran ever stated that he required insulin), and there is no documentation to show his diabetes requires regulation of activities; each of these is required to satisfy the criteria for a 40 percent rating under Code 7913 (since the requirements are in the conjunctive).  "Regulation of activities" has been defined as a situation in which the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913).  The record does not demonstrate that the Veteran has been medically advised to decrease his level of activity or exercise.  The VA examiners, for instance, specifically indicate that the Veteran does not require regulation of activities as part of medical management of diabetes mellitus.  Moreover, the VA examiners indicated no requirement for insulin therapy.  Thus, the Veteran is not shown to meet the criteria for the next higher rating for the diabetes mellitus.

As for diabetic complications, the Veteran has separately rated peripheral neuropathy of the lower extremities.  His claim for service connection for peripheral neuropathy of the upper extremities was denied in a rating decision that he initially appealed but later withdrew.  VA examiners have indicated that no diabetic retinopathy was noted.  His claim for service connection for erectile dysfunction and hypertension, both claimed in part as due to diabetes mellitus, requires additional development (and the matter is addressed in the remand herein below).  

The Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for the Veteran's diabetes mellitus.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

As this appeal is from the initial rating assigned, and the Board has taken into consideration "staged ratings" for various periods of time since service connection was established from October 2011.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the evidence shows that the Veteran's diabetes mellitus was no more than 20 percent disabling throughout the entire period considered.  

Scars of the Left Knee and Right Shoulder

The Veteran's scars of the left knee and right shoulder are currently rated separately as follows:  20 percent for painful scars, head to toe, under 38 C.F.R. § 4.119, Diagnostic Code 7804; 0 percent (noncompensable) for nonlinear scar of the right upper extremity under 38 C.F.R. § 4.119, Diagnostic Code 7802; and 0 percent (noncompensable) for linear scars under 38 C.F.R. § 4.119, Diagnostic Code 7805.  These skin disabilities were originally characterized as residuals of skin lesions of the left knee and right shoulder, with a 10 percent rating assigned for the knee residuals and a 10 percent rating assigned for the shoulder residuals, under the criteria for evaluating skin disabilities.  As a result of the RO's decision in October 2015, the skin residuals were restyled as scars, in light of revisions to the skin rating criteria effective October 23, 2008, before the current appeal was received in 2015.  

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and non-linear are assigned a 10 percent rating for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 20 percent rating for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), and a 30 percent rating for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Note (1):  A deep scar is one associated with underlying soft tissue damage.  Note (2):  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear are assigned a maximum 10 percent rating for an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  Note (2):  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 

Under Diagnostic Code 7804, scar(s) that are unstable or painful are assigned a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3):  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Under Diagnostic Code 7805, for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.

After careful consideration of the record, the Board finds that the evidence does not support the Veteran's claim for higher ratings for his scars involving the left knee and right shoulder.  The Veteran asserted in a June 2015 statement that in regard to the knee and shoulder residuals, he had approximately five scars that were painful that warranted a higher rating.  He also stated that his left knee was very painful and that he was receiving shots at the VA.  In an October 2015 statement, he indicated that all of his scars were painful and tender.  

The pertinent evidence includes VA outpatient records and a VA examination in April 2015.  Outpatient records confirm that in 2015, the Veteran was receiving a series of injections in his left knee for pain.  As noted previously in this decision herein above regarding his left knee disability claim, the medical records reflect that his left knee pain was associated with orthopedic manifestations of a disability, which was diagnosed as osteoarthritis or degenerative joint disease of the knee.  

On VA skin examination in April 2015, scars were identified on the right shoulder and left knee as having originated from infection while in Vietnam in 1969.  On examination, there were four scars on the shoulder and two scars on the lateral knee; all were well healed.  The shoulder scars were painful if the Veteran moved his shoulder repetitively or if any pressure was put on the scars such as when he rested something on the shoulder to carry it.  The knee scars were not noted to be painful.  None of the shoulder or knee scars were noted to be unstable.  Of the shoulder scars, three were linear (measuring, in centimeters, 2 x 0.2, 2 x 0.2, and 2.5 x .02) and one was superficial and non-linear (measuring, in centimeters, 0.5 x 0.5); none were deep and non-linear.  Of the knee scars, both were linear and measured, in centimeters, 1 x 1 and 0.3 x 0.3; neither was superficial non-linear or deep and non-linear.  The total area covered by the superficial, non-linear scars of the right shoulder was approximately 1.6 square cm.  The scars of the right shoulder resulted in limitation of function in that the Veteran states he was unable to carry objects resting on the shoulder (although the Veteran stated he could carry objects on his left shoulder).  The examiner also noted that, in terms of any other physical findings/complications/conditions/signs or symptoms associated with the scars, there was mild tenderness of both the shoulder and the knee scars.  The examiner also remarked that the Veteran had not had any treatment on the scars since service.  

The evidence does not support the application of the criteria of Code 7801, which pertain to deep and non-linear scars.  Clinical findings on the VA examination do not demonstrate that any of the Veteran's knee or shoulder scars are both deep and non-linear.  In order to satisfy the criteria for a 10 percent rating under Code 7802, there must be a scar or scars that are superficial and nonlinear covering an area or areas of 144 square inches (929 sq. cm.) or greater.  The evidence shows that there was only one scar that was non-linear, located on the right shoulder, but it does not cover the requisite area for a 10 percent rating.  In order to satisfy the criteria for a rating higher than the currently assigned 20 percent evaluation under Code 7804, there must be five or more scars that are unstable or painful.  The evidence from the examination shows that none of the Veteran's knee or shoulder scars are unstable.  Further, the four shoulder scars were noted to be painful under certain conditions, and the knee scars were not demonstrated to be painful, even though all scars had mild tenderness (the examiner did not equate the symptom of tenderness with the symptom of pain).  This disability picture does not fulfill the requirements for a 30 percent rating under Code 7804.  In applying Code 7805, consideration has been given to evaluating other disabling effects, which are not considered in the aforementioned codes, under an appropriate diagnostic code.  The examination identified a restriction in carrying objects that rest on the right shoulder, because pressure on the shoulder scars caused pain.  As such pain is contemplated by Code 7804, an additional rating under a different code would be duplicative or overlapping and thus unwarranted.  See 38 C.F.R. § 4.14 (evaluation of the same manifestation under different diagnoses is to be avoided).  

For the reasons articulated, the preponderance of the evidence is against the claim for higher ratings for the scars of the left knee and right shoulder, under any applicable criteria.  38 U.S.C.A. § 5107(b).  

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal seeking to reopen a claim of service connection for the orthopedic/neurological manifestations of a left knee disability is granted.  

The appeal seeking service connection for orthopedic/neurological manifestations of a left knee disability is denied on de novo review.

The appeal seeking a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery in October 2005 is denied.  

The appeal seeking an initial compensable rating for bilateral hearing loss is denied.  

The appeal seeking an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.    

The appeal seeking higher ratings for residuals of skin lesions of the left knee and right shoulder, evaluated separately as 20 percent for painful scars, head to toe, 0 percent for nonlinear scar of the right upper extremity, and 0 percent for linear scars, is denied.    


REMAND

As to the remaining issues on appeal, the Veteran maintains that he has hypertension and erectile dysfunction that are related to his period of service.  He claims that both disabilities are secondary to his service-connected diabetes mellitus, type II, and/or his service-connected PTSD.  In a September 2013 statement, he asserted that his hypertension was aggravated by his diabetes mellitus and that his erectile dysfunction was aggravated both by his diabetes mellitus and by his PTSD (to include medication for PTSD).  In a substantive appeal statement dated in January 2016, he contended that his hypertension was caused or aggravated by his diabetes mellitus and his PTSD (he stated an examiner likewise felt his hypertension was related to his PTSD).  He also claimed that his erectile dysfunction was secondary "at least" to his PTSD.  

The Veteran underwent various VA examinations to assess his hypertension and erectile dysfunction, as well as his diabetes mellitus and PTSD.  Of record are examination reports of August 2013, April 2015, and December 2015, and such reports include opinions addressing whether there was a relationship (causal and/or by aggravation) between the Veteran's hypertension and erectile dysfunction on the one hand, and his diabetes mellitus and psychiatric disability on the other hand.  The Board deems the findings and medical opinions to be inadequate to decide the Veteran's claims on the basis that there was either inadequate or no rationale to support the examiners' conclusions.  For example, on examinations in August 2013, the examiner concluded that the Veteran's hypertension and erectile dysfunction were not directly related to or caused by his diabetes on the basis that each of the claimed disabilities pre-dated the diabetes, but there was no opinion offered as to whether his diabetes aggravated hypertension or erectile dysfunction.  The examiner also remarked that it appeared more likely that the Veteran's erectile dysfunction was related to his history of hypertension as well as PTSD and/or hemochromatosis, but the examiner gave no rationale for such a finding.  On an April 2015 diabetes examination, it was indicated that the Veteran likely did not have erectile dysfunction or hypertension due to diabetes, and that it was not likely that his hypertension was aggravated by diabetes, but there was no rationale for these findings.  A December 2015 VA medical opinion briefly indicates, without rationale, that the Veteran's erectile dysfunction was "not related to his psychiatric illness."  

An adequate medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This is because "most of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Furthermore, not only are the VA opinions inadequate, the Board observes that there is no medical opinion that addresses the relationship (causal and/or by aggravation) between the Veteran's claimed hypertension and his service-connected PTSD.  Therefore, to satisfy its duty to assist the Veteran, this case must be returned to the RO for further medical inquiry in the form of a VA examination.  

Prior to the VA examination, the RO should ensure that all updated VA treatment records have been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the claims file updated (from January 2016) VA medical records pertaining to evaluation and treatment of the Veteran's hypertension and erectile dysfunction.  

2.  The AOJ should arrange to have the Veteran scheduled for a VA medical examination to determine the nature and etiology of his claimed hypertension and erectile dysfunction.  The claims file should be made available to the examiner in conjunction with the examination.  After examination of the Veteran and review of the record and pertinent medical and scientific literature, the examiner should opine, with complete rationale, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension and erectile dysfunction are: 

(a) related to his period of service from July 1968 to May 1970, 

(b) caused or aggravated by his service-connected diabetes mellitus, type II, or 

(c) caused or aggravated by his service-connected PTSD, to include any medications taken for PTSD. 

3.  Thereafter, the AOJ should adjudicate the claims of service connection for hypertension and erectile dysfunction, to include on a secondary service connection basis.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative an appropriate supplemental statement of the case, afford them an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


